

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.2


LIMITED GUARANTY (GOOD GUY)




In order to induce the aforesaid Landlord to enter into this Lease dated
December 15, 2009 between Newmark & Company Real Estate, Inc. As Agent
For:  38th And 8th LLC, New 520 GSH LLC, New 520 Triple Crown, LLC And New 520
Eighth LLC as Landlord and Emerging Vision USA, Inc. as Tenant for the Part 23rd
Floor premises located at 520 Eighth Avenue, New York, NY 10018 and other
valuable considerations, the receipt whereof is hereby
acknowledged,               Emerging Vision, Inc. hereby makes the following
guarantee and agreement with and in favor of Landlord and its respective legal
representations and assigns.  The following guarantee of Emerging Vision, Inc.
is the only provision of the Lease to which the Guarantor is liable, unless
provided elsewhere in the Lease, as all other provisions, clauses and terms of
this lease are binding upon the Tenant.


The undersigned guarantees to Landlord, its successors and assigns, that it
shall pay to Landlord all Minimum Rent, Additional Rent and all other charges
that has accrued or may accrue under the terms of the Lease (hereinafter
referred to as "Accrued Rent"), to the latest date that Tenant and its assigns
and sublessee, if any, shall have completely performed all of the following:


           (a)           notified the Landlord on no less than ninety (90) days
prior written notice of its intent to vacate the premises, and


(b)           Vacated and surrendered the Demised Premises to the Landlord
pursuant to the terms of the Lease following the ninety (90) day notification
period, and


(c)           Delivered the keys to the Demised Premises to the Landlord, and


(d)           Paid to Landlord all Accrued Rent to and including the date which
is the later of (x) the actual receipt by Landlord of said Accrued Rent, (y) the
surrender of the Demised Premises, or (z) receipt by Landlord of the keys to the
Demised Premises.


Should Tenant vacate without so notifying the Landlord as provided for in
paragraph (a), the Guarantor’s obligation herein shall not terminate until
ninety (90) days after the date of surrender, provided all rent, accrued up to
and including ninety (90) days after the date of surrender, has been paid.
 
 
It is agreed that any security deposited under the Lease shall not be computed
as a deduction from any amount payable by Tenant or Guarantor under the terms of
this Guaranty or the Lease.


This guarantee is absolute and unconditional and is a guarantee of payment and
not of collection.  The parties hereto waive all notice of non-payment,
non-performance, non-observance or proof, or notice, or demand, whereby to
charge the undersigned therefore, all of which the undersigned expressly waive
and expressly agree that the validity of this Agreement, and the obligation of
the Guarantors hereto shall in no wise be terminated, affected or impaired by
reason of the assertion by Landlord against Tenant of any of the rights or
remedies reserved to Landlord pursuant to the performance of the within
Lease.  The undersigned further covenants and agrees that this guarantee shall
remain and continue in full force and effect, as to any renewal, modification or
extension of this Lease and during any period when Tenant is occupying the
premises as a "Statutory Tenant".  As further inducement to Landlord to make
this Lease and inconsideration thereof, Landlord and the undersigned covenant
and agree that in any action or proceeding brought by either Landlord or the
undersigned against the other on any matters whatsoever arising out of, under,
or by virtue of the term of this Lease or of this guarantee that Landlord and
the undersigned shall and do hereby waive trial by jury.
 
 
Dated: December 15, 2009


Name: Glenn Spina
                         ­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­
/s/ Glenn Spina
President & CEO
 
 




STATE OF NEW YORK )           
s.s. :
COUNTY OF NEW YORK)


On the 11th day of December in the year 2009 before me, the undersigned, a
Notary Public in and for said State, personally appeared Glenn Spina, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the individual or the person upon behalf of which
the individual acted, executed the instrument.


/s/ Arlene Flohr
Notary Public











 
 

--------------------------------------------------------------------------------

 
